972 So. 2d 1100 (2008)
Michael S. ELSTEIN, Esq., Appellant,
v.
Lazaro VIDAL, Carribean Freight Systems, and First Commercial Claim Services, Appellees.
No. 1D07-6168.
District Court of Appeal of Florida, First District.
January 28, 2008.
*1101 Michael S. Elstein, of the Law Offices of Michael S. Elstein, P.A., Fort Lauderdale, for Appellant.
Cindy J. Mishcon of Pyszka, Blackmon, Levy, Mowers & Kelley, Miami Lakes, for Appellees.
PER CURIAM.
DISMISSED. Mintz v. Broward Corr. Inst., 800 So. 2d 343 (Fla. 1st DCA 2001).
KAHN, WEBSTER, and ROBERTS, JJ., concur.